Citation Nr: 1301051	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  07-40 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to the Veteran's service-connected right knee disability.

2.  Entitlement to service connection for a low back disorder, to include as secondary to the Veteran's service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.

These matters initially came before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied service connection for left knee and low back disorders.  Jurisdiction over the case was transferred to the VARO in Des Moines, Iowa, and, after receiving new and material evidence, the Des Moines RO confirmed the denial of service connection for a low back disorder in April 2007.  38 C.F.R. § 3.156(b) (2012).

In February 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  In October 2011, the Board denied the claim for service connection for a left knee disorder and remanded the claim for service connection for a low back disorder to the RO, via the Appeals Management Center (AMC).  In March 2012, the United States Court of Appeals for Veterans Claims (the Court) granted a Joint Motion by counsel for VA and the Veteran to vacate the portion of the Board's decision denying service connection for a left knee disorder, and remanded the claim to the Board.

For the reasons stated below, the claims on appeal are REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board's review of the claims file reveals that further RO action on these claims is in order prior to adjudication.

The parties to the March 2012 Joint Motion found that the February 2009 VA examination, on which the Board relied in denying the claim for service connection for a left knee disorder, was inadequate because it did not answer the question whether the Veteran's left knee disorder was aggravated by, as opposed to caused by, his service-connected right knee disability.  The parties instructed the Board to afford the Veteran an additional VA examination as to the etiology of his left knee disorder, to include an answer to this question.  The Board must therefore remand the claim for service connection for a left knee disorder for such an examination.

As regards the low back, the Veteran has claimed service connection for this disability secondary to bilateral knee disabilities.  As indicated above, however, the Veteran is in receipt of service connection for a right knee disability only, and not for a left knee disability.  The granting of the claim for service connection for a left knee disorder that is being remanded would affect the claim for service connection for a low back disorder by adding to the list of the Veteran's current service-connected disabilities one of the disabilities he claims is related to his low back disorder.  These claims are therefore inextricably intertwined and the claim for service connection for a low back disorder must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined if one claim could have significant impact on the other). 

Accordingly, this case is REMANDED for the following action:

1.  Contact the Veteran to request the names and addresses of all medical care providers who have treated him for his claimed low back and left knee disabilities.  After the Veteran has signed the appropriate releases, those records should be obtained and those records not already associated with the claims file should be associated with the claims file.

The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit records for VA review.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  

2.  After all records and/or responses received are associated with the claims file, the RO/AMC should schedule the Veteran for a VA orthopedic examination as to the etiology of his left knee disorder.  All necessary tests should be conducted.  Access to the claims file, Virtual VA, and a copy of this remand must be made available to the examiner for review.

The examiner must identify any current left knee disorder(s).  Then, with respect to each diagnosed disability, the examiner should opine as to:

(a) Whether it is as least as likely as not (50 percent probability or more) that the Veteran's left knee disorder was caused by his service-connected right knee disability.

(b) Whether it is at least as likely as not that the Veteran's left knee disorder was aggravated, i.e., permanently worsened, by his service-connected right knee disorder.  If the answer to this question is in the affirmative, the examiner should indicate the baseline level of the severity of the left knee disorder prior to aggravation, or at the earliest possible date, as established by medical evidence. 

(c) Whether it is at least as likely as not that the Veteran's left knee disorder is otherwise related to service, to include general strain associated with performing physical labor.

A complete rationale should accompany each opinion provided.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

3.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented his or her consideration of Virtual VA.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of his remaining claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Upon completion of the above requested development and any additional development deemed appropriate (to include additional examination of the low back if service connection is granted for left knee disability), the AMC/RO is to readjudicate the issues on appeal in light of all pertinent legal authority and all relevant evidence.  If any benefit sought on appeal remains denied, the appellant and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHANIE L. CAUCUTT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

